*616The opinion of the court was delivered by
Bennett, J.
The only dispute in this case seems to be about an item of $15, for the finishing off a room in the chamber.
This was not within the contract for building the house. The auditor, in effect, finds that this room was finished off at the request of the defendant’s clerk. He wished to occupy this chamber, for his own personal convenience. The auditor negates the fact that this room was finished by the express or implied consent of the defendant, unless it is to be inferred, as a matter of law, from his ownership of the house, or from the fact that Charles Thompson was his clerk; and we think this cannot be done.
Though the value of the house may be improved by this work, still, to render the defendant liable, it must have been done by his request, expressed or implied, as matter of fact. The clerk’s agency did not, as matter of law, extend to the building or finishing of houses. He might as well have bound the defendant by the purchase of a farm.
Judgment affirmed.